DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 18, the phrase “a part of the stop tab body” should be changed to - - the part of the stop tab body - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Wake (U.S. Patent No. 4,951,485, cited by applicant).
Wake (‘485) discloses a slider (as shown in at least Figs. 1-4 and 10-11) for a slide fastener (S), the slider comprising: a slider body part (see at least Figs. 1-7) including an upper wing plate (101), a lower wing plate (102) that forms an element guide path (along and through channel 104) with the upper wing plate (101), and a connection column (103, Fig. 3) that connects the upper wing plate (101) with the lower wing plate (102, as depicted in Figs 3 and 4);
a stop tab body (115, depicted in at least Fig. 11) that is swingably (i.e., stop tab body 115 is pivotably held in the slide body, as shown in at least Fig. 11) held in the slider body part; 
and a tab elastic member (spring 113) that projects a part of the stop tab body (pawl 115a) into the element guide path (104; see at least Figs. 6 and 11) by biasing the stop tab body (115),
wherein a base part (105, see Fig. 1) formed integrally on the upper wing plate (101) and an operation cover part (116) rotatably attached to the base part (105, rotatably attached via component 118 as the attachment is depicted in at least Fig. 5) are disposed, 
the operation cover part (116) includes a top plate part (i.e., top surface of 116, Fig. 1 and 10) disposed opposite to an upper surface of the base part, and a pressing projecting part (136, see Figs. 10 and 11, and col. 3,1. 44-66) that projects from an inner surface (i.e., the under-side surface below the top surface of 116, as shown in Fig., 5) of the top plate part (116) and presses the stop tab body (see Fig. 11 and col 3,1. 59-67) against a biasing force of the tab elastic member (113); 
the pressing projecting part (136) has a structure in which by rotating the operation cover part (116), a locked state (shown in phantom in Fig. 11) in which a part (115a) of the stop tab body (see Fig. 11, col. 3,1. 5S-66) is projected into the element guide path (104) by biasing the stop tab body (115) and an unlocked state (shown in Fig. 11) in which the stop tab body is pressed by the pressing projecting part (136), whereby the [[a]] part of the stop tab body (115a)  is retreated from the element guide path (104) can be switched therebetween (as demonstrated in Fig 11, via rotation of 116).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slider structure for a slide fastener is also represented by the sliders of Morin (U.S. Patent No. (U.S. Patent No. 2,666,969) and Bugg (U.S. Patent No. 2,233,661), 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677